Allen, J.
It has often been held that cities and towns are responsible only for the direct and immediate loss occasioned by a defective highway. Raymond v. Haverhill, 168 Mass. 382. *553Jenks v. Wilbraham, 11 Gray, 142. Marble v. Worcester, 4 Gray, 395. The question in this case is, whether the death of the plaintiff’s horse was a consequence sufficiently direct and immediate to enable the plaintiff to recover, assuming that the way was defective, and that the person in charge of the horse was in the exercise of due care throughout the whole occurrence. Upon the facts reported, we think the plaintiff was entitled to go to the jury. If the driver reasonably thought that he could get through the mud-hole, and used due care in making the attempt, and after getting stuck in the mud at once made reasonable efforts to extricate the team therefrom, with the help of an additional horse, and having reason to think he could get through, and during this attempt the plaintiff’s horse burst a blood-vessel and soon after died, this should be deemed a direct and immediate consequence of the defect in the road. The driver had a right, if it was not his duty, to do what he reasonably could to get the team out from the mud-hole. He acted promptly and at once. It was, in effect, but one incident. Tuttle v. Holyoke, 6 Gray, 447. Stickney v. Maidstone, 30 Vt. 738. Page v. Bucksport, 64 Maine, 51. Chicago v. Schmidt, 107 Ill. 186. Case to stand for trial.